DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 9/13/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 42, 46-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 41 and 49 each recite a ratio of peak-to-trough height to radius of “at least one.” While the Application as originally filed provides support for a ratio of one, the Application did not provide support for a ratio of greater than one.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41, 42, 46-48, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniell (US 2003/0112523 A1) in view of Rutten et al. (US 2013/0295713 A1).
Regarding claim 41, Daniell discloses a light emitting device (“LEDs” in ¶ 0317, see ¶ 0058), comprising:
a non-planar substrate (A1 in Fig. 19A) having at least a first surface (bottom surface) having first topographical features on a first side of the non-planar surface, and a second surface (top surface) having second topographical features on a second side of the non-planar substrate, wherein the first topographical features and the second topographical features includes areas of curvature (see Fig. 19A), and wherein a peak-to-trough height of the first topographical features and the second topographical features is 100 microns or less (¶ 0223);
convex mirrors (X1, “convex micromirrors” in ¶ 0286) disposed only in areas of curvature of the first topographical features (see Fig. 19A); and
an LED (remainder of the device; ¶¶ 0058 & 0317), formed over the convex mirrors and on the first surface of the non-planar substrate, wherein the LED has a profile conforming to the shape of the convex mirrors of the first surface of the non-planar substrate (see Fig. 19A).
While the specific dimensions listed in ¶ 0223 do not support a ratio as claimed, Daniell discloses that the shape of second surface may be adjusted to have “a slight prolate asphericity” (¶ 0273) which results in a peak-to-trough height to radius ratio of greater than one.
Daniell discloses using LEDs but does not explicitly states that they may be OLEDs. However, using OLEDs in display devices is well-known in the art (¶ 0045 of Rutten). There is a benefit to using OLEDs instead of non-organic LEDs in that OLEDs are typically lighter than non-organic LEDs. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use OLEDs in the device of Daniell for this benefit.
Regarding claim 42, Daniell discloses that the substrate can be formed of a polymer (“polyamide” in ¶ 0180).
Regarding claim 46, Daniell does not disclose a barrier layer. However, barrier layers in OLEDs are well-known in the art (¶ 0029 of Rutten). There is a benefit to using barrier layers in that they prevent diffusion into layers. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to form a barrier layer as taught by Rutten over the substrate of Daniell (i.e., between the substrate and the light emitting layer) for this benefit.
Regarding claim 47, the device of the combination will inherently have some amount of flexural rigidity as flexural rigidity is defined as the resistance offered by a structure while undergoing bending.
Regarding claim 48, the OLED being formed by organic vapor phase deposition refers to the specific process used to form the OLED and does not sufficiently structurally distinguish the invention from that of the prior art. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 51, Daniell discloses forming first and second topographical surface features disposed on the first and second surfaces of the substrate are semi-spherical with varying sizes (¶ 0043, the specific difference in the ratio depending on the height of the lens and the thickness of the material). There is a benefit to independently adjusting the radii of the surface features in that it allows for finer control of the light extraction efficiency than if the radii were all the same. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use independently sized semi-spherical topographical surface features on the first and second surfaces in the device of the combination for this benefit. Daniell does not disclose any specific ratio between the two radii. However, “where the general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Therefore, as Daniell disclosed that varying the sixes of the lenses with respect to the thickness of the material (resulting in varying the ratio of radii) is within the skill of the ordinary practitioner, finding workable range of radii falls within routine experimentation and is obvious.
Claims 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniell (US 2003/0112523 A1) in view of Jung et al. (US 2012/0007106 A1).
Daniell discloses a light emitting device (“LEDs” in ¶ 0317, see ¶ 0058), comprising:
a substrate (A1 in Fig. 19A) having a plurality of non-planar surfaces (see Fig. 19A), wherein at least a first surface (bottom surface) having first topographical features on a first side of the substrate having a first non-planar surface and a second surface (top surface) having second topographical features on a second side of the substrate having a second non-planar surface (see Fig. 19A), wherein the first topographical features and the second topographical features includes areas of curvature (see Fig. 19A), and wherein a peak-to-trough height of the first topographical features and the second topographical features is 100 microns or less (¶ 0223);
convex mirrors (X1, “convex micromirrors” in ¶ 0286) disposed only over the areas of curvature of the first topographical features (see Fig. 19A); and
an LED (remainder of the device; ¶¶ 0058 & 0317), formed over the convex mirrors and on the first surface of the non-planar substrate, wherein the LED has a profile conforming to the shape of the convex mirrors of the first surface of the non-planar substrate (see Fig. 19A).
While the specific dimensions listed in ¶ 0223 do not support a ratio as claimed, Daniell discloses that the shape of second surface may be adjusted to have “a slight prolate asphericity” (¶ 0273) which results in a peak-to-trough height to radius ratio of greater than one.
Daniell discloses using LEDs but does not explicitly states that they may be OLEDs. However, using OLEDs in display devices is well-known in the art (10 in Fig. 1 of Jung; see Abstract of Jung). There is a benefit to using OLEDs instead of non-organic LEDs in that OLEDs are typically lighter than non-organic LEDs. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use OLEDs in the device of Daniell for this benefit. In the device of the combination, the OLED will comprise a first electrode (corresponding to 730 in Fig. 1 of Jung) disposed over the substrate and the convex mirrors;
an organic emissive stack (720; ¶ 0032 of Jung) disposed over the first electrode; and
a second electrode (710) disposed over the organic emissive stack. As discussed above with regards to the LED of Daniell, in the device of the combination, the OLED will have a profile conforming to the convex mirrors of the substrate.
Regarding claim 50, the device of the combination will inherently have some amount of flexural rigidity as flexural rigidity is defined as the resistance offered by a structure while undergoing bending.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
Although Applicant notes a specific set of dimensions which do not satisfy the claimed ratio, Daniell discloses that these dimensions are not required and that the shape of the second surface can be adjusted to satisfy the claimed ratio.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/               Examiner, Art Unit 2815